UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1942



In re:   RONALD MCCLARY,

                Petitioner.



     On Petition for Writ of Mandamus.        (3:16-cv-00088-FDW)


Submitted:   November 17, 2016              Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald McClary, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald McClary petitions for a writ of mandamus seeking an

order directing the district court to provide him with copies of

his filings from all of his lawsuits.       We conclude that McClary is

not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.          Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).        Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

      McClary has not demonstrated a clear right to the requested

relief.   Accordingly, we deny the petition for a writ of mandamus.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                          PETITION DENIED




                                    2